Citation Nr: 0030332	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-15 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of overpayment.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to January 
1952.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Debt Management Center in 
Fort Snelling, Minnesota, which denied the benefit sought on 
appeal.


REMAND

Based on a preliminary review of the record in this case, the 
Board has identified certain areas that need clarification 
before a proper decision may be made.  

It appears that there are additional relevant records that 
have not been associated with the claims file.  The April 
1999 Statement of the Case refers to a VA letter to the 
appellant, dated June 2, 1996.  It is alleged that this 
letter provided the appellant notice of her indebtedness, the 
right to request a waiver, and the 180 day time limit to do 
so.  The Statement of the Case also refers to receipt of a 
request for a waiver received from the appellant in September 
1998.  Copies of these documents are not in the claims file.  
In this regard, the Board observes that the Committee's 
October 1998 decision found that the appellant failed to meet 
the 180-day deadline for requesting a waiver.  38 C.F.R. 
§ 1.963(b)(2).

In light of the above, and cognizant of its duty to perform a 
de novo review of this appeal, the Board finds that further 
development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  Records or photocopies from the VA 
Debt Management Center in Fort Snelling, 
Minnesota, consisting of a VA letter to 
the appellant, dated June 2, 1996, along 
with any enclosures; and a request for a 
waiver received from the appellant in 
September 1998, should be incorporated in 
the claims file.

2.  Thereafter, the VA Debt Management 
Center should readjudicate whether an 
overpayment in this case was properly 
created, and whether a waiver of recovery 
of the indebtedness due to the 
overpayment should be granted, with 
consideration of all additional evidence 
received since 1998. 

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the appellant and her 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

